DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. See current office action for current 101 rejections.
Applicant’s arguments, filed 11/30/2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of 08/31/2021 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The amended and added limitations of “a sum of absolute values of matrix elements of a first indefinite solution and a sum of absolute values of matrix elements of a second indefinite solution to a number of unknown parameters among the parameters” from claims 6 and 14, “the adding includes replacing the unknown parameters with the plurality of measurement data measured in the traffic system” from claims 7 and 15 are not found in the instant specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because they recite an abstract idea without significantly more.	
101 Analysis – Step 1
Claims 1-8 recite a system/ machine, therefore claims 1-8 are a system/ machine which is within at least one of the four statutory categories.
Claims 9-15 recite a series of steps, therefore claims 9-15 are a method/process which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
claim 1 (Currently amended) includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: 
calculating parameters of an expression that describes a model that is associated with a traffic system and estimates a traffic volume between a plurality of points, by using a plurality of measurement data measured in the traffic system that connects the plurality of points to each other, by using a method for solving an optimization problem; 
obtaining estimation results of the traffic volume by using the model;
generating, when the estimation results are indefinite solutions, indefiniteness information that indicates closeness of the indefinite solutions in the method for solving the optimization problem; 
determining whether the indefiniteness information is greater than or equal to a certain threshold; 
when the indefiniteness information is not greater than or equal to the certain threshold, outputting the estimation results; and 
when the indefiniteness information is greater than or equal to the certain threshold, calculating the parameters so that the indefiniteness information decreases by adding a plurality of measurement data measured in the traffic system to the plurality of measurement data.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “calculating…” “obtaining…”  “generating…” and 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: 
calculating parameters of an expression that describes a model that is associated with a traffic system and estimates a traffic volume between a plurality of points, by using a plurality of measurement data measured in the traffic system that connects the plurality of points to each other, by using a method for solving an optimization problem; 
obtaining estimation results of the traffic volume by using the model;
generating, when the estimation results are indefinite solutions, indefiniteness information that indicates closeness of the indefinite solutions in the method for solving the optimization problem; 
determining whether the indefiniteness information is greater than or equal to a certain threshold; 
when the indefiniteness information is not greater than or equal to the certain threshold, outputting the estimation results; and 
when the indefiniteness information is greater than or equal to the certain threshold, calculating the parameters so that the indefiniteness information decreases by adding a plurality of measurement data measured in the traffic system to the plurality of measurement data.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using a non-transitory computer-readable storage medium storing a program that causes a computer to perform determining and calculating solution depending on generated information by calculating input data, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor or computer system to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing determining and calculating solution depending on generated information by calculating input data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for determining and calculating solution depending on generated information by calculating input data, implement/use the above-noted 
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer-readable storage medium storing a program that causes a computer to perform determining solution and calculating depending on generated information by calculating input data amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 1 is ineligible under 35 USC §101.
Claims 8 and 9 recite analogous limitation to claim 1 above, and are therefore rejected for the same premise.
Dependent claims 2-7 and 10-15 specify limitations that elaborate on the abstract idea of claims 1 and 9, and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Allowable Subject Matter
Claims 1, 8 and 9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8 and 9 discloses “determining whether the indefiniteness information is greater than or equal to a certain threshold; 
when the indefiniteness information is not greater than or equal to the certain threshold, outputting the estimation results; and 
when the indefiniteness information is greater than or equal to the certain threshold, calculating the parameters so that the indefiniteness information decreases by adding a plurality of measurement data measured in the traffic system to the plurality of measurement data”.
In regards to claims 1, 8 and 9, TADATAKA taken either individually or in combination with HIROYUKI and/or Greenberg fails to teach or render obvious an apparatus for disclosing: “determining whether the indefiniteness information is greater than or equal to a certain threshold; 
when the indefiniteness information is not greater than or equal to the certain threshold, outputting the estimation results; and 
when the indefiniteness information is greater than or equal to the certain threshold, calculating the parameters so that the indefiniteness information decreases by adding a plurality of measurement data measured in the traffic system to the plurality of measurement data”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663